Beasley, Chief Judge,
dissenting.
I respectfully dissent. Although Southern invoked OCGA § 44-14-210, it did not follow the statute. OCGA § 44-14-210 (a) requires the seller of real property by an installment contract, who wishes to collect the purchase money when the buyer defaults after having paid some of the purchase price, to follow certain steps. The statute specifies the procedure: 1) reduce the purchase money debt to a judgment; *2992) execute a quitclaim deed to the buyer; 3) record the deed; 4) levy upon and sell the property as the debtor’s, after the levying officer first gives notice of the levy and time of sale to the vendor and the defendant in fi. fa.; and 5) apply eligible proceeds of sale to the judgment.
Although in the suit on the note Southern sought a “special lien” under OCGA § 44-14-210,1 it skirted the steps set out in that Code section. It had the title to the land from the beginning, and it was never conveyed to the Brocks. It is true that under the contract the buyer could request a warranty deed when the payments on the principal reached $1,200, but that never occurred. Thus, when the Brocks relinquished possession, Southern had its property back totally, both title and possession. It also had the amounts already paid on the installment land contract. When it obtained a judgment for the balance of the note, it was required to deed the property to the Brocks because it then had a judgment instead of a purchase money debt.
Southern did not “make and execute ... a quitclaim conveyance to the . . . property,” and Southern of course did not “file and have the quitclaim conveyance recorded in the clerk’s office.” OCGA § 44-14-210 (a). Had Southern done so, the property would then have been titled to the Brocks, and Southern could have “levied upon [it] and sold [it] as other property of the [Brocks].” Id. The proceeds would be applied to payment of the judgment.
To use this procedure to satisfy its money judgment, Southern was required to assure “notice of the levy and time of sale ... to the defendant in fi. fa.,” i.e., the Brocks. Southern did not do this either, so they had no opportunity to protect their interests by ensuring that the sale brought a reasonable price.
Southern wants its cake (the land, which it always had title to and which it regained possession of) and wants to eat it, too (obtain money for it by way of garnishing on a judgment based on the defaulted promissory note). That it cannot have, as stated in Couch v. Crane, 142 Ga. 22, 26-28 (3, 6) (82 SE 459) (1914):
“A vendor of real estate, who sells it on credit, delivering possession to the vendee, taking notes, and giving bond to make title when the purchase-money is paid, may either sue for the land upon the failure to pay the note or any of them [cit.]; or, upon failure of the purchaser to pay the notes as they mature, the vendor may sue on them to judgment, file a deed and have it recorded, and sell the land as provided by law in such cases. Civil Code (1910), § 6037.2 . . . Where a vendor sues on his title and recovers the land from the vendee, a rescission ensues by operation of law; for he can not rightfully retain *300both land and purchase-money. [Cit.] Rescission involves restoration to the original status. ...”
Decided July 14, 1995
Reconsideration denied July 31, 1995
Reagan W. Dean, for appellant.
Ellis & Easterlin, George R. Ellis, Jr., for appellees.
Vendor Southern did not have to sue on its title to recover the land from the vendee Brocks; they simply left, and Southern regained possession. That constituted rescission of the Installment Land Sale Contract. If Southern had resold the property to a third party for a greater sum than it was sold to the Brocks, the Brocks certainly would not be entitled to the difference. The property was never theirs.
The majority attempts to distinguish Couch v. Crane, supra, on the ground that it prevented a recovery of greater than the contract amount, a circumstance not appearing here, but that distinction does not distance Couch’s law from this case.
The contract itself included certain remedies of Southern in the event of default. It provides that the vendor could either regain the property or “in lieu” thereof, get a judgment on the unpaid balance of the purchase price.
The language of the statute makes its processes mandatory. See Campbell v. Gormley, 184 Ga. 647, 650 (2) (192 SE 430) (1937). The reference to 7 Powell on Real Property, Par. 938.24 (rev. ed. 1995) is not persuasive; no Georgia case has ever stated that the law of this state does not require compliance with OCGA § 44-14-210. It is the prescribed method under Georgia law to bring about a sale of the property to be applied to the debt and then to pursue a deficiency.
The trial court was correct. Southern had no right to garnish Brock’s wages because it did not have any right to pursue a deficiency which was not satisfied by the two non-statutory sales.
I am authorized to state that Presiding Judge McMurray joins in this dissent.

 And OCGA § 44-14-321, although that is not applicable.


 Now OCGA § 44-14-210.